Citation Nr: 9912991	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-23 811A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to 
December 1943.  By rating action dated in January 1985, the 
Department of Veterans Affairs (VA) denied entitlement to 
service connection for a psychiatric disability.  The veteran 
appealed from the decision and in May 1987 the Board of 
Veterans' Appeals (Board) affirmed the denial.  In a July 
1991 rating action, service connection was denied for post-
traumatic stress disorder.  The veteran was duly notified of 
that decision and did not submit an appeal.  In April 1997, 
he submitted additional information for the purpose of 
reopening his claim.  In a July 1997 rating action, service 
connection for an acquired psychiatric disability, including 
post-traumatic stress disorder, was again denied.  It was 
held that new and material evidence had not been submitted to 
reopen the claim.  The veteran appealed from that decision.  
The case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  By rating action dated in July 1991, service connection 
was denied for post-traumatic stress disorder.

2.  The veteran was duly notified of the above decision and 
did not submit an appeal.

3.  In April 1997, the veteran submitted additional 
information for the purpose of reopening his claim.

4.  The evidence that has been submitted since the July 1991 
rating action is new and is material to the veteran's claim.


CONCLUSION OF LAW

The July 1991 rating action denying entitlement to service 
connection for post-traumatic stress disorder is final; 
however, new and material evidence has been presented to 
reopen the claim.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record at the time of the July 1991 rating 
action included the veteran's service medical records which 
reflect that he was hospitalized and treated in 1993 for a 
chronic gastric ulcer.  While hospitalized, it was indicated 
that in January 1943 he had become nervous and upset and, 
since that time, had had rather marked nervousness, insomnia, 
palpitation, dizziness and excessive perspiring.  A working 
diagnosis of a psychoneurosis was made.  It was later 
indicated that in January 1943 his wife had lost an 
8 1/2-month pregnancy due to an automobile accident.

By rating action dated in March 1944, service connection was 
established for a chronic gastric ulcer, rated 30 percent 
disabling.

When the veteran was examined by the VA in May 1945, there 
were no complaints or findings regarding a psychiatric 
condition.

In a November 1945 statement, the veteran indicated that he 
had been unable to hold a job at a local garage due to nerves 
and a sudden sick feeling he experienced while at work.

The veteran was again examined by the VA in September 1948 
and there were no complaints or findings regarding a 
psychiatric condition.

The veteran submitted an application for VA hospitalization 
in November 1952.  He reported burning his eyes in 1941 and 
since that time having a twitching of his eyes and forehead 
and recently having convulsive movements of his arms and 
legs.  The examiner indicated he could find no definite 
localizing signs and believed the veteran probably had 
hysteria.

When the veteran was examined by the VA in December 1961, the 
examiner indicated that he had a nervous disposition.

In November 1984, the veteran submitted a claim for service 
connection for a psychiatric condition.  The regional office 
received VA outpatient treatment records reflecting that he 
was seen in 1983 and 1984 for various conditions.  In late 
1984, anxiety and depression were reported.  He indicated he 
had been having increasing thoughts about war and 
acquaintances he had lost.

During the course of a hearing conducted at the regional 
office in September 1986, the veteran indicated that he had 
initially had problems with his nerves during service in 
1942.  He had been overseas and they had called him and told 
him that they were taking him back to the United States 
because his wife had had an accident.  He further indicated 
that he had been an aerial gunner and had flown on only one 
combat mission.  He indicated that he was going to the VA 
Medical Center in Dayton for his nerves on weekly visits.  He 
indicated that during service they had been flying in 
formation and one of the planes had exploded.  One of his 
close friends had been killed.  He stated that had been his 
first and only combat mission.  He related that he could not 
get that out of his mind.

The regional office later received additional VA treatment 
records reflecting that the veteran was seen in April 1985 
for anxiety and depression.  In June 1985, an assessment of 
post-traumatic stress disorder was made.  In April 1986, it 
was indicated that his post-traumatic stress disorder 
continued.  In March 1990, it was indicated that he had 
symptoms of post-traumatic stress disorder and chronic 
marital problems.  In July 1990, it was indicated that his 
post-traumatic stress disorder symptoms had increased.

The evidence that has been added to the record since the July 
1991 rating action includes a report of the veteran's VA 
hospitalization in April 1994 for a cerebrovascular accident.  
The diagnoses included anxiety disorder.

Additional VA outpatient treatment records reflect that the 
veteran was observed and treated for various conditions from 
1994 to 1997.  In March 1994, he referred to the shooting of 
a fellow soldier in North Africa while he was in a 
"blackout."  He questioned whether he was the one who had 
killed the soldier.  In July 1995, the assessments included 
post-traumatic stress disorder.  In September 1995, an 
assessment was made of a borderline personality disorder.  In 
March 1997, the assessment was chronic post-traumatic stress 
disorder.

During the course of a May 1998 hearing, the veteran 
indicated that he had been treated during service for his 
nerves.  He related that one day he had been cleaning his 
.45-caliber pistol and a shot had been fired.  He had later 
been told that he had accidentally shot a sergeant.  He 
indicated that he had been attached to the 98th Bomber Group 
of the 9th Air Force, commanded by a Colonel John Cane at the 
time.  He indicated that the unit had been based in Benghazi 
in North Africa.  The veteran also related that he was unable 
to work and had been in receipt of Social Security disability 
benefits since the 1950's.

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  A 
recent decision by the United States Court of Appeals for the 
Federal Circuit modified the standard for a finding whether 
recently submitted evidence is new and material.  Hodge v. 
West, 155 F.3d 1356 (1998).  That case removed the standard 
which required that the new evidence raise a reasonable 
possibility that the new evidence would change the outcome of 
the matter.

In the Board's opinion, the additional evidence submitted 
since the July 1991 rating action bears directly on the 
question of entitlement to service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder, and meets the current standard for reopening a 
claim set forth in Hodge.  The evidence is considered to be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for an acquired psychiatric disability, including 
post-traumatic stress disorder.

Once a claim is deemed to be reopened, it must be determined 
whether the claim is well grounded.  Elkins v. West, 
No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  The Board, upon 
initial review to determine this matter, finds that the 
veteran's claim for service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder, is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  That is, the Board finds that he has presented a claim 
which is plausible.  Since the regional office has not had an 
opportunity to review the reopened claim on its merits and 
since there are elements of the duty to assist which must be 
satisfied, the claim must be returned to the regional office 
before a final resolution can be reached.


ORDER

New and material evidence has been presented to warrant 
reopening of the claim for service connection for an acquired 
psychiatric disability, including post-traumatic stress 
disorder.  The appeal is granted to this extent.


REMAND

In view of the Board's decision, holding that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder and that 
the reopened claim is well grounded, the issue must be 
reviewed by the regional office on a de novo basis

The Board is also of the opinion that additional information 
would be desirable and the case is accordingly REMANDED to 
the regional office for the following action:

1.  The service department should be 
contacted and asked to provide a copy of 
the personnel records of the veteran.  
That information should then be included 
with the claims file.

2.  The Social Security Administration 
should be contacted and asked to provide 
copies of all medical records that formed 
the basis for the decision by that agency 
to award disability benefits to the 
veteran.  Any such information obtained 
should also be associated with the claims 
file.

3.  The regional office should request 
the veteran to provide a statement 
describing the specific service 
"stressors" he believes to be the cause 
of his claimed post-traumatic stress 
disorder, including specific information 
concerning the related circumstances, 
such as the approximate date(s) and 
location(s) of the stressful events, as 
well as his unit assignment at the time 
each alleged stressor transpired.  With 
respect to any of the veteran's service 
comrades asserted to have been killed or 
wounded in action, the veteran should be 
requested to provide the full name and 
approximate date of injury or death for 
each such person.

4.  The regional office should send a 
copy of any response received from the 
veteran (pursuant to the preceding 
directive) to the U.S. Armed Services 
Center for Research of Unit Records, 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22050-3197 for verification of 
the alleged stressor(s).

5.  The veteran should then be examined 
by a board of two psychiatrists 
experienced in cases involving post-
traumatic stress disorder to determine 
the nature and extent of any psychiatric 
disability present.  A diagnosis of post-
traumatic stress disorder should be 
specifically ruled in or out and, if the 
veteran is found to have post-traumatic 
stress disorder, the examiners should (1) 
specify the clinical findings upon which 
the diagnosis is based; and (2) specify 
the stressor(s) accountable for such 
disorder.  The claims file is to be made 
available to the examiners for review 
prior to the examinations.

6.  The veteran's case should then be 
reviewed by the regional office.  As 
indicated previously, the claim should be 
considered on a de novo basis.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

7.  When the above action has been 
completed, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.  No 
action is required of the veteran until 
he receives further notice.

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.

		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals





Error! Not a valid link.

